DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 30 April 2020 is acknowledged. Claims 1-19 and 21 as amended are pending.

Duplicate Claim Warning
Applicant is advised that should claim 13 be found allowable, claims 17 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The three claims are identical.

Claim Objections
Claims 2, 13, 17 and 21 are objected to because of the following informalities:  In claim 2, “polyinylidene” should be “polyvinylidene”. In claims 13, 17, and 21, antimony trioxide is recited twice, the second time with SbO2 (which is not a formula for antimony trioxide) in parentheses. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (from which claims 2-13, 17, and 21 depend) recites “the total thickness of the fire retardant adhesive layer”. There is insufficient antecedent basis for this limitation, because both of the previously recited first and second adhesive layers may be fire retardant.
	Claims 8 and 16 recites materials for the first adhesive layer and further recites “not limited to these general pressure sensitive adhesive resins.” This limitation makes it unclear to what extent claims 8 and 16 further limits claims 1 and 14. This limitation also makes it unclear if there is a requirement that the previously listed adhesive layer materials must be pressure sensitive adhesives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-272249 A (“Nakamura”).
A partial machine translation accompanies this action.
	As to claim 1, Nakamura teaches a laminated film having a polymer film layer having multiple adhesive resin layers. The examples use a base material that is a PET film (para. 0039), a layer of 9 micrometers of  first thermal adhesive, two 9 micrometer layers of a second adhesive, and another layer of the first adhesive (paras. 0039). Since the second and third layers are of the same material, they are treated as one layer of 18 micrometers. The second adhesive is calculated as having approximately 85 % flame retardant based on the formula of para. 0037. As such, Nakamura teaches a film layer of a first adhesive layer (the layers formed of the second adhesive) having fire retardant additives of more than 41 %, and a second adhesive layer, where the first and second layers total 27 microns, which is within the recited range, and the fire retardant adhesive layer (treated as first adhesive layer) is 67 % of the total thickness. 
	As to claim 2, Nakamura teaches a PET, thus polyethylene terephthalate, thus polyester film layer.
	As to claim 4, Nakamura teaches a PET film layer of 25 micrometers (para. 0039).
	As to claim 7, Nakamura teaches an adhesion improving layer on the PET film (para. 0035), such composition having no flame retardant, prior to applying adhesive layers. As such, this additional layer is between the film layer and first adhesive layer.
	As to claim 8, Nakamura teaches the 2nd thermal adhesive resin layer (corresponding to first adhesive layer) is formed of polyester (para. 0037).
	As to claim 10, Nakamura teaches 180 degree peel adhesion of 100-110 gf/mm (para. 0042), or 25-28 N/in.
	As to claims 11 and 12, Nakamura does not discuss total heat release as required by claim 11, or the fire growth rate of claim 12. However, Nakamura teaches a resin composition adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition would have the same flame retardant qualities as required.
	As to claims 13, 17, and 21, Nakamura teaches flame retardants of antimonous oxide (ATO), and aluminum hydroxide (ATH) (para. 0037).
	As to claim 14, Nakamura teaches a laminated film having a polymer film layer having multiple adhesive resin layers. The examples use a base material that is a PET film (para. 0039), a layer of 9 micrometers of  first thermal adhesive, two 9 micrometer layers of a second adhesive, and another layer of the first adhesive (paras. 0039). Since the second and third layers are of the same material, they are treated as one layer of 18 micrometers. The second adhesive is calculated as having approximately 85 % flame retardant based on the formula of para. 0037, and is thus a low combustibility film construction. As such, Nakamura teaches a film layer of a first adhesive layer (the layers formed of the second adhesive) having fire retardant additives of more than 41 %, and a second adhesive layer, and the fire retardant adhesive layer (treated as first adhesive layer) is 67 % of the total thickness. Nakamura teaches 180 degree peel adhesion of 100-110 gf/mm (para. 0042), or 25-28 N/in.
As to claim 15, Nakamura teaches an adhesion improving layer on the PET film (para. 0035), such composition having no flame retardant, prior to applying adhesive layers. As such, this additional layer is between the film layer and first adhesive layer.
	As to claim 16, Nakamura teaches the 2 thermal adhesive resin layer (corresponding to first adhesive layer) is formed of polyester (para. 0037).
	As to claim 18, Nakamura teaches a laminated film having a polymer film layer having multiple adhesive resin layers. The examples use a base material that is a PET film (para. 0039), a layer of 9 micrometers of  first thermal adhesive, two 9 micrometer layers of a second adhesive, and another layer of the first adhesive (paras. 0039). Since the second and third layers are of the same material, they are treated as one layer of 18 micrometers. The second adhesive is calculated as having approximately 85 % flame retardant based on the formula of para. 0037. As such, Nakamura teaches a film layer of a first adhesive layer (the layers formed of the second adhesive) having fire retardant additives of more than 41 %, and a second adhesive layer, where the first and second layers total 27 microns as recited.
Nakamura does not discuss total heat release or the fire growth rate. However, Nakamura teaches a resin composition adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition would have the same flame retardant qualities as required.
As to claim 19, Nakamura teaches an adhesion improving layer on the PET film (para. 0035), such composition having no flame retardant, prior to applying adhesive layers. As such, this additional layer is between the film layer and first adhesive layer.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0233590 (“Shanai”).
As to claim 18, Shanai teaches an adhesive film having an insulator film (abstract), an intermediate adhesive layer (corresponding to first adhesive layer), and adhesive layer (corresponding to recited second adhesive layer) formed on the intermediate adhesive layer (abstract). Shanai teaches the film construction is flame retardant (para. 0051), thus a low combustibility film. 
	Shanai teaches that the intermediate adhesive layer includes 100 to 250 parts per 100 parts of resin composition in the intermediate adhesive layer, or 50 to 71 % by weight, which is within the range of fire retardant additive recited for the first adhesive layer. 
	Shanai teaches examples (Table 3) of film constructions having a total thickness of the two adhesive layers of 28 and 40 micrometers, which is within the recited range.
	Shanai does not discuss total heat release or the fire growth rate. However, Shanai teaches a resin composition adhesive layers, including flame retardant adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition and the same thicknesses as suggested by Shanai would have the same flame retardant qualities as required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-272249 A (“Nakamura”) in view of US 2011/0250781 (“Onodi”).
	As to claim 3, Nakamura does not state that the film is a graphic film having an ink layer. However, Nakamura teaches forming a flat cable by sandwiching the films with a conductor between (para. 0040). Furthermore, Onodi teaches flat cables, and teaches that color markings, thus an ink layer, may be formed on the cable jacket (para. 0084). Since the insulating films of Nakamura form a cable jacket, it would be an obvious modification to apply an ink layer to form color markings, or letters, as taught by Onodi.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-272249 A (“Nakamura”) in view of US 2014/0051266 (“Aikawa”). 
Nakamura teaches film layers of 6 to 100 micrometers (para. 0019), but is not limited to this range. Nakamura does not discuss a film in the recited thickness; however, it is known that insulating film for flat cables, depending on the application, may be 135 micrometers (see, e.g., Aikawa, para. 0036, teaching PET insulating film for flat cable of recited thickness). As such, using film layers in the recited thickness is known in the art for preparing flat cable.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-272249 A (“Nakamura”).
The discussion of Nakamura with respect to claim 1 is incorporated by reference. While Nakamura does not exemplify a second adhesive layer of acrylic adhesive, Nakamura states that the adhesive resin layers may be acrylic resins, and as such, these acrylic layers are an obvious modification suggested by Nakamura.

Claim(s) 1, 2, 4, 7-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-218067 A (“Fukuda”).
	A partial machine translation is enclosed with this action.
	As to claim 1, Fukuda teaches an insulating film that is flame retardant, thus low combustibility (para. 0021). Fukuda teaches a resin film layer (para. 0029) with an adhesive multilayer (para. 0084). The inner layer on a primer layer in contact with the film, where the inner layer (corresponding to first adhesive layer) contains a flame retardant (para. 0090), and the outer layer (corresponding to second adhesive layer) contains no flame retardant. Fukuda teaches such an arrangement provides flame retardancy of the film without impairing the adhesion of the outer layer. Fukuda teaches a preferable range of fire retardant in the fire retardant adhesive layer between 50 and 120 parts per 100 parts of the resin (para. 0060), or 33 -54 wt % of the layer. Fukuda further exemplifies a flame retardant adhesive composition containing 105 parts of flame retardant materials in 210 parts, or 50 weight percent. As such, the recited range of 41% by weight or greater is taught by Fukuda.
	While the thickness ratio of the fire retardant adhesive layer and total thickness is not exemplified by Fukuda, Fukuda teaches an outer layer (corresponding to second adhesive layer) thickness of 1 to 10 micrometers (para. 0093), and a preferred thickness of inner (corresponding to first adhesive layer of 10 to 90 micrometers (para. 0094). As such, Fukuda suggests a thickness of fire retardant adhesive layer of 50 to 99 %, which overlaps the recited range, and a range of total thickness of the two layers of 11 to 100 micrometers, which includes the recited range. 
	As such, it would be an obvious modification to prepare the film of Fukuda, including having the recited thicknesses, as Fukuda teaches such thicknesses are suitable for obtaining flame retardant film with high adhesion.
	As to claim 2, Fukuda teaches polyester, specifically polyethylene terephthalate, as resin film (paras. 0030, 0031, 0108, exemplifying PET film).
	As to claim 4, Fukuda exemplifies 12 micrometer film (para. 0108).
	As to claim 7, Fukuda teaches a primer layer on the PET film before the first adhesive layer (para. 0108), the composition having no flame retardant additive (see para. 0101 for composition of primer layer).
	As to claim 8, Fukuda exemplifies polypropylene, a polyolefin as the first adhesive layer (para. 0104). 
	As to claim 9, while not exemplified, Fukuda teaches that the outer (second) adhesive layer may be an acrylic copolymer (para. 0088).
	As to claim 10, as an initial matter, this claim is interpreted as requiring 20 N/in, consistent with applicant’s disclosure at specification, p. 8. While not exemplified at the recited thicknesses, Fukuda teaches examples 2 and 3 (having total thickness of 45 micrometers and 89 percent of first adhesive layer) having a 180 peel strength of 14.5 and 13.3 N/cm, which correspond to 36 and 33 N/in (para. 0115, table 5). Given the closeness of the examples, and the overall teaching of Fukuda of the desirability of maintaining adhesion, it would be an obvious modification to obtain the recited peel strength.
	As to claims 11 and 12, Fukuda does not discuss total heat release as required by claim 11, or the fire growth rate of claim 12. However, Fukuda teaches a resin composition adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition and the same thicknesses as suggested by Fukuda would have the same flame retardant qualities as required.
	As to claims 13, 17, and 21, Fukuda teaches antimony trioxide as a component of the flame retardant (para. 0062).
	As to claim 14, as an initial matter, this claim is interpreted as requiring a 180 peel adhesion of 20 N/in or greater, consistent with applicant’s disclosure at specification, p. 8. Fukuda teaches an insulating film that is flame retardant, thus low combustibility (para. 0021). Fukuda teaches a resin film layer (para. 0029) with an adhesive multilayer (para. 0084). The inner layer on a primer layer in contact with the film, where the inner layer (corresponding to first adhesive layer) contains a flame retardant (para. 0090), and the outer layer (corresponding to second adhesive layer) contains no flame retardant. Fukuda teaches such an arrangement provides flame retardancy of the film without impairing the adhesion of the outer layer. Fukuda teaches a preferable range of fire retardant in the fire retardant adhesive layer between 50 and 120 parts per 100 parts of the resin (para. 0060), or 33 -54 wt % of the layer. Fukuda further exemplifies a flame retardant adhesive composition containing 105 parts of flame retardant materials in 210 parts, or 50 weight percent. As such, the recited range of 41% by weight or greater is taught by Fukuda.
	While the thickness ratio of the fire retardant adhesive layer is not exemplified by Fukuda, Fukuda teaches an outer layer (corresponding to second adhesive layer) thickness of 1 to 10 micrometers (para. 0093), and a preferred thickness of inner (corresponding to first adhesive layer of 10 to 90 micrometers (para. 0094). As such, Fukuda suggests a thickness of fire retardant adhesive layer of 50 to 99 %, which overlaps the recited range. 
	As such, it would be an obvious modification to prepare the film of Fukuda, including having the recited thicknesses, as Fukuda teaches such thicknesses are suitable for obtaining flame retardant film with high adhesion.
	While not exemplified at the recited thicknesses, Fukuda teaches examples 2 and 3 (having total thickness of 45 micrometers and 89 percent of first adhesive layer) having a 180 peel strength of 14.5 and 13.3 N/cm, which correspond to 36 and 33 N/in (para. 0115, table 5). Given the closeness of the examples, and the overall teaching of Fukuda of the desirability of maintaining adhesion, it would be an obvious modification to obtain the recited peel strength.
	As to claim 15, Fukuda teaches a primer layer on the PET film before the first adhesive layer (para. 0108), the composition having no flame retardant additive (see para. 0101 for composition of primer layer).
	As to claim 16, Fukuda exemplifies polypropylene, a polyolefin as the first adhesive layer (para. 0104). 
	As to claim 18, Fukuda teaches an insulating film that is flame retardant, thus low combustibility (para. 0021). Fukuda teaches a resin film layer (para. 0029) with an adhesive multilayer (para. 0084). The inner layer on a primer layer in contact with the film, where the inner layer (corresponding to first adhesive layer) contains a flame retardant (para. 0090), and the outer layer (corresponding to second adhesive layer) contains no flame retardant. Fukuda teaches such an arrangement provides flame retardancy of the film without impairing the adhesion of the outer layer. Fukuda teaches a preferable range of fire retardant in the fire retardant adhesive layer between 50 and 120 parts per 100 parts of the resin (para. 0060), or 33 -54 wt % of the layer. Fukuda further exemplifies a flame retardant adhesive composition containing 105 parts of flame retardant materials in 210 parts, or 50 weight percent. As such, the recited range of 41% by weight or greater is taught by Fukuda.
	While the total thickness is not exemplified by Fukuda, Fukuda teaches an outer layer (corresponding to second adhesive layer) thickness of 1 to 10 micrometers (para. 0093), and a preferred thickness of inner (corresponding to first adhesive layer of 10 to 90 micrometers (para. 0094). As such, Fukuda suggests a range of total thickness of the two layers of 11 to 100 micrometers, which includes the recited range. 
	As such, it would be an obvious modification to prepare the film of Fukuda, including having the recited thicknesses, as Fukuda teaches such thicknesses are suitable for obtaining flame retardant film with high adhesion.
Fukuda does not discuss total heat release as required by claim 11, or the fire growth rate of claim 12. However, Fukuda teaches a resin composition adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition and the same thicknesses as suggested by Fukuda would have the same flame retardant qualities as required.
	As to claim 19, Fukuda teaches a primer layer on the PET film before the first adhesive layer (para. 0108), the composition having no flame retardant additive (see para. 0101 for composition of primer layer).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/181630 A1 (“Fukuda”) in view of US 2011/0250781 (“Onodi”).
	As to claim 3, Fukuda does not state that the film is a graphic film having an ink layer. However, Fukuda teaches forming a flat cable by sandwiching the films with a conductor between (para. 0080). Furthermore, Onodi teaches flat cables, and teaches that color markings, thus an ink layer, may be formed on the cable jacket (para. 0084). Since the insulating films of Fukuda form a cable jacket, it would be an obvious modification to apply an ink layer to form color markings, or letters, as taught by Onodi.

Claim(s) 1, 2, 4, 6, 8, 10-14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0233590 (“Shanai”).
	As to claim 1, Shanai teaches an adhesive film having an insulator film (abstract), an intermediate adhesive layer (corresponding to first adhesive layer), and adhesive layer (corresponding to recited second adhesive layer) formed on the intermediate adhesive layer (abstract). Shanai teaches the film construction is flame retardant (para. 0051), thus a low combustibility film. 
	Shanai teaches that the intermediate adhesive layer includes 100 to 250 parts per 100 parts of resin composition in the intermediate adhesive layer, or 50 to 71 % by weight, which is within the range of fire retardant additive recited for the first adhesive layer. 
	Shanai teaches examples (Table 3) of film constructions having a total thickness of the two adhesive layers of 28 and 40 micrometers, which is within the recited range.
	Shanai differs from claim 1 only in that the example (such as example 1, table 3) only have examples of the thickness of the first adhesive layer of 85.7 % (24/28), which is just outside the recited range. However, Shanai teaches generally a thickness of 13 micrometers of more for the intermediate adhesive layer (para. 0060), and second adhesive layer of less than the intermediate adhesive layer (para. 0065), which includes first adhesive layer being more than 50 % of the total of the two adhesive layers, which overlaps the recited range. As such, the use of layered structures with second layer in the recited thickness ratio with first adhesive layer is an obvious modification following the suggestion of Shanai.
	As to claim 2, Shanai exemplifies the use of PET film (para. 0036), which is polyester, specifically polyethylene terephthalate.
	As to claim 4, Shanai teaches the recited insulator film thickness (para. 0036).
	As to claim 6, Shanai teaches forming the intermediate adhesive layer (first adhesive layer) directly on film (para. 0088), thus adjacent to the film layer.
	As to claim 8, Shanai teaches examples of first adhesive layer containing polyester (Table 1, compositions 3 and 4).
	As to claim 10, while not explicitly stated, Shanai teaches that adhesiveness in excess of 0.7 kN/m (17.5 N/in) can be obtained (Table 3, para. 0092), and given the goal of achieving peel strength, it would be an obvious modification to obtain peel strength in the overlapping range of 20 N.
	As to claims 11 and 12, Shanai does not discuss total heat release as required by claim 11, or the fire growth rate of claim 12. However, Shanai teaches a resin composition adhesive layers, including flame retardant adhesive layers having the same thickness as required, with the same flame retardant additives, and the same recited amounts as required and as presented in applicant’s examples in the specification. As such, it is reasonable to conclude that the adhesive layers having the same composition and the same thicknesses as suggested by Shanai would have the same flame retardant qualities as required.
	As to claims 13, 17, and 21, Shanai teaches examples using aluminum hydroxide (same as aluminum trihydrate) (Table 1, C16).
As to claim 14, Shanai teaches an adhesive film having an insulator film (abstract), an intermediate adhesive layer (corresponding to first adhesive layer), and adhesive layer (corresponding to recited second adhesive layer) formed on the intermediate adhesive layer (abstract). Shanai teaches the film construction is flame retardant (para. 0051), thus a low combustibility film. 
	Shanai teaches that the intermediate adhesive layer includes 100 to 250 parts per 100 parts of resin composition in the intermediate adhesive layer, or 50 to 71 % by weight, which is within the range of fire retardant additive recited for the first adhesive layer. 
	Shanai teaches examples (Table 3) of film constructions having a total thickness of the two adhesive layers of 28 and 40 micrometers, which is within the recited range.
	Shanai differs from claim 14 only in that the example (such as example 1, table 3) only have examples of the thickness of the first adhesive layer of 85.7 % (24/28), which is just outside the recited range. However, Shanai teaches generally a thickness of 13 micrometers of more for the intermediate adhesive layer (para. 0060), and second adhesive layer of less than the intermediate adhesive layer (para. 0065), which includes first adhesive layer being more than 50 % of the total of the two adhesive layers, which overlaps the recited range. As such, the use of layered structures with second layer in the recited thickness ratio with first adhesive layer is an obvious modification following the suggestion of Shanai.
While the recited peel adhesion is not explicitly stated, Shanai teaches that adhesiveness in excess of 0.7 kN/m (17.5 N/in) can be obtained (Table 3, para. 0092), and given the goal of achieving peel strength, it would be an obvious modification to obtain 180 degree peel adhesion in the overlapping range of 20 N.
	As to claim 16, Shanai teaches examples of first adhesive layer containing polyester (Table 1, compositions 3 and 4).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764